Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/11/2022 has been entered. Claims 1 and 8-9 are now pending in the Application. Claims 1 and 8 have been amended and claims 2-7 have been canceled by the Applicant. Previous objection to claim 8 has been withdrawn in light of Applicant’s amendment to claim 8. Previous objection to the drawings has been withdrawn in light of Applicant’s replacement drawing of Fig. 12 which was entered, and further explanations. Previous claims 1-9 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in light of Applicant’s amendments to claim 1 and cancelation of claim 7, and further explanations. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of PCT/JP2018/028461, International Filing Date 07/30/2018 that claims foreign priority to JP 2017-148084, filed 07/31/2017 (Japan).

Drawings
The applicant’s drawings submitted on 01/21/2020 and replacement drawing for Fig. 12 are acceptable for examination purposes.

Claim Objections/Claim interpretations

Claims 1 and 8-9 are objected to and interpreted accordingly  because of the following informalities:  Claim 1 recites the phrase limitation “a flow stopper part capable of stopping a flow of the damper flowing toward the end of the stopper protrusion”. However, this phrase limitation is objected to because it is unclear what structures are necessary for such functional property of the flow stopper.  Specifically, a feature for “a flow stopper” exists within the disclosure of the invention and is depicted in a form of a step structure on the stopper protrusion, which is on the light reception side surface of the movable part  e.g. in Figs. 10-12, with different modification variants in described in Figs. 13-16, such as groove, protrusion, grain part with irregular pattern. As best understood from the disclosure and explanations, such structure may reduce the flow of the fluid from traveling in the +Z direction, by diverting part of the flow into horizontal directions e.g. along the step, groove, protrusion, grain part with irregular pattern. Although it is unclear where and how can the flow of the damper flow toward the end of the stopper protrusion, given that the damper fluid is below and blocked off by fixing parts 130a,b with soldered suspension wires from flow stopper part which is above on the stopper protrusion, in the case that the damper fluid possibly reaches those parts, and the purposes of examination, the above limitation phrase will be treated broadly such that any structural features similar or analog to the above listed ones around the damper fluid may serve as flow stopper. It is suggested to amend the claim if different meanings are sought. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claim 1 recites “wherein the flow stopper part comprises: a step provided at the first side surface; a groove provided at the first side surface; a protrusion provided at the first side surface; or a grain formation part including an irregular pattern such as wrinkles and provided at the first side surface” in last six lines of claim 1. However, this feature is not supported by the original disclosure or the drawings. Specifically, the flow stopper is described in the disclosure of the invention and is depicted in a form of a step structure on the stopper protrusion, which is on the light reception side surface of the movable part  e.g. in Figs. 10-12, which is one possible embodiment of the flow stopper. However, different modification variants are different embodiments  described in Figs. 13-16, such as groove, protrusion, grain part with irregular pattern, which are not described as to be used simultaneously together in a single embodiment. Therefore, the above, limitation is not supported, since only one embodiment for the flow stopper is used in the lens driving device. 
Claims 8-9 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the flow stopper part comprises: a step provided at the first side surface; a groove provided at the first side surface; a protrusion provided at the first side surface; or a grain formation part including an irregular pattern such as wrinkles and provided at the first side surface” in last six lines of claim 1. However, this limitation is confusing because it is unclear how it should be treated given that the limitation is not supported in the original disclosure or the drawings, and it is unclear how different embodiments for the flow stopper can possible be used in the same lens driving device? For the purposes of examination, the above limitation will be treated to the extent understood, such that the flow stopper may comprise only one of the possible listed embodiments for the flow stopper. It is suggested to amend the claim in order to remove the indefiniteness and new matter issues. 
Claims 8-9 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (hereafter Kudo) WO2015174028 (A1) where Kudo et al. US 20170082829 A1 is referenced as closest English language equivalent. 
In regard to independent claim 1, Kudo teaches (see figs. 1-10) a lens driving device (i.e. lens driving device 1 with cover 2 as camera module A  part of mobile terminal, smartphone M, see paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82]) configured to correct a shake by moving a movable part (1 having OIS, shake correction function for moving OIS movable part 10, paragraphs [12-17, 29-33, 34-44, 51-61]) holding a lens barrel (i.e. 11 with lens holder 111 holding a lens in OIS fixing part 12, paragraphs [29-33, 34-44]) in a direction orthogonal to an optical axis (i.e. OIS, shake correction function is for moving lens barrel orthogonal to light axis direction, e.g. paragraphs [03, 06, 14, 84]), the lens driving device (1) comprising: 
a fixing part disposed away from the movable part on an imaging side in an optical axis direction (i.e. as OIS Fixing part 20, e.g. paragraphs [34-44], Figs. 3-4); 
a cover configured to cover the movable part at least on a light reception side in the optical axis direction (cover 2, paragraphs [34-44], Figs. 2-3); and 
a plurality of suspension wires (suspension wires 30, paragraphs [37-39, 62, 71, 79-81], Figs. 3-4) configured to support the movable part (10) with respect to the fixing part (20) such that the movable part is displaceable in the direction orthogonal to the optical axis (i.e. as 30 suspends 10 to move in direction(s) orthogonal to the optical axis paragraphs [14, 37-39,84]), each of the plurality of suspension wires extending along the optical axis direction such that a first end of the suspension wire is fixed to the fixing part and that a second end of the suspension wire is fixed to the movable part (each of 30 is along optical axis with upper end fixed to 10 and lower end fixed to 20, paragraphs [37-39, 62, 71, 79-81], Figs. 3-4), 
wherein the movable part (10) includes: 
a damper composed of a viscous fluid and disposed so as to make contact with the plurality of suspension wires (i.e. as damper gel surrounding 30 in damper installation part 121i, recessed gap between upper bosses 121f and spring fixing parts 121e of magnet holder 121 of 12 and upper leaf spring 13A,B fixing parts 131(2)b, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]);
a stopper protrusion provided on a surface on the light reception side such that the stopper protrusion protrudes in the optical axis direction in a region near a portion where the second end of the suspension wire is fixed  (i.e. as bosses 121f on light and protruding from reception side of 10 in corners of 12,121 where upper end of 30 is fixed, paragraphs [37-39, 55, 61-62, 71, 79-81], Figs. 3-6) and that an end of the stopper protrusion faces an inner surface of the cover in the optical axis direction (as end/upper surface of 121f faces inner surface of 2, as depicted in Figs. 2-4, paragraphs [37-39, 55, 61-62]); and  
2a flow stopper part capable of stopping a flow of the damper flowing toward the end of the stopper protrusion (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f, capable of stopping flow of the damper towards end surface of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], and in light of claim interpretation and objection noted above, and because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of capable of stopping the damper flow.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.), 
wherein:
at the surface on the light reception side of the movable part (upper surface of 10, Figs. 3-6), the stopper protrusion is provided inside (bosses 121f), in a radial direction of the movable part, the portion where the second end of the suspension wire is fixed (i.e. 121f bosses are radially inward from upper spring fixing parts 121e (with 131(2)b, for upper end of 30, as depicted in Figs.3-6, paragraphs [37-39, 55, 61-62, 71, 79-81]); and 
at a side surface of the stopper protrusion, the flow stopper part is provided at a first side surface that is an outer surface in the radial direction of the movable part (i.e. as edge(s) of recessed part of 121e, 121i and slanted portions of 121f, are on outer side surface(s) of 121f, thus facing the damper gel, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]), and  
wherein the flow stopper part comprises:
a step provided at the first side surface (i.e. as upper edge is step above recessed part of 121e, 121i at outer side of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); 
a groove provided at the first side surface (i.e. as edge and recessed part of 121e, 121i at outer side of 121f is a groove with respect to top surface of magnet holder 121, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); 
a protrusion provided at the first side surface (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f protrude from the bottom of 121e, 121i and are at outer side of 121f,  as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); or  
a grain formation part including an irregular pattern such as wrinkles and provided at the first side surface (i.e. as edge recessed part of 121e, 121i and slanted portions of 121f at outer side of 121f, are formed of particles, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], see also claim interpretation above).

Regarding claim 8, Kudo teaches (see figs. 1-10) a camera module (i.e. as camera module A  part of mobile terminal, smartphone M with the lens driving device 1 with cover 2, see paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82]) comprising: 
the lens driving device according to claim 1 (i.e. as camera module A  part of mobile terminal, smartphone M with the lens driving device 1 with cover 2, see claim 1 above, e.g. paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82], e.g. Figs. 1-6); 
a lens part that is held by the movable part of the lens driving device through a lens barrel (i.e. as lens in lens holder barrel 121 of 12 of 10, paragraphs [29-33, 34-44]); and 
an image pickup part configured to pick up a subject image imaged by the lens part (image capturing part under 10 as part of A of M, paragraphs [29-33, 34-44], claims 7-8).  
Regarding claim 9, Kudo teaches (see figs. 1-10) a camera mounting apparatus that is an information apparatus or a transporting apparatus (i.e. as of mobile terminal, smartphone M with camera module A  part with the lens driving device 1 with cover 2, see paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82]), the camera mounting apparatus (M with A) comprising: 
the camera module according to claim 8 (as mobile terminal, smartphone M with camera module A  part with the lens driving device 1, cover 2, see paragraphs [12-17, 29-33, 34-44, 51-61], e.g. Figs. 1-2); and a control part configured to process image information obtained by the camera module (i.e. as mobile terminal, smartphone M processes images of camera module A , see paragraphs [ 2, 15, 29-35, 51-61], claims 7-8, e.g. Figs. 1-2) .


Response to Arguments

Applicant's arguments filed in the Remarks dated 07/11/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues on pages 9-11 that the cited prior art of Kudo does not disclose features of amended claim 1, as (1) “a flow stopper part capable of stopping a flow of the damper flowing toward the end of the stopper protrusion”, where  “at the surface on the light reception side of the movable part, the stopper protrusion is provided inside, in a radial direction of the movable part, the portion where the second end of the suspension wire is fixed” and that “at a side surface of the stopper protrusion, the flow stopper part is provided at a first side surface that is an outer surface in the radial direction of the movable part”  and that “the flow stopper part comprises: a step provided at the first side surface; a groove provided at the first side surface; a protrusion provided at the first side surface; or a grain formation part including an irregular pattern such as wrinkles and provided at the first side surface”, because such features are allegedly not disclosed in Kudo, and since there is no prevention to adhesion of damper to tip end surface of stopper protrusion. The Examiner respectfully disagrees. With respect to the above issue (1), as noted in the rejection above, the Kudo reference teaches all limitations of claim 1, as Kudo teaches (see figs. 1-10) a lens driving device (i.e. lens driving device 1 with cover 2 as camera module A  part of mobile terminal, smartphone M, see paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82]) configured to correct a shake by moving a movable part (1 having OIS, shake correction function for moving OIS movable part 10, paragraphs [12-17, 29-33, 34-44, 51-61]) holding a lens barrel (i.e. 11 with lens holder 111 holding a lens in OIS fixing part 12, paragraphs [29-33, 34-44]) in a direction orthogonal to an optical axis (i.e. OIS, shake correction function is for moving lens barrel orthogonal to light axis direction, e.g. paragraphs [03, 06, 14, 84]), the lens driving device (1) comprising: 
a fixing part disposed away from the movable part on an imaging side in an optical axis direction (i.e. as OIS Fixing part 20, e.g. paragraphs [34-44], Figs. 3-4); 
a cover configured to cover the movable part at least on a light reception side in the optical axis direction (cover 2, paragraphs [34-44], Figs. 2-3); and 
a plurality of suspension wires (suspension wires 30, paragraphs [37-39, 62, 71, 79-81], Figs. 3-4) configured to support the movable part (10) with respect to the fixing part (20) such that the movable part is displaceable in the direction orthogonal to the optical axis (i.e. as 30 suspends 10 to move in direction(s) orthogonal to the optical axis paragraphs [14, 37-39,84]), each of the plurality of suspension wires extending along the optical axis direction such that a first end of the suspension wire is fixed to the fixing part and that a second end of the suspension wire is fixed to the movable part (each of 30 is along optical axis with upper end fixed to 10 and lower end fixed to 20, paragraphs [37-39, 62, 71, 79-81], Figs. 3-4), 
wherein the movable part (10) includes: 
a damper composed of a viscous fluid and disposed so as to make contact with the plurality of suspension wires (i.e. as damper gel surrounding 30 in damper installation part 121i, recessed gap between upper bosses 121f and spring fixing parts 121e of magnet holder 121 of 12 and upper leaf spring 13A,B fixing parts 131(2)b, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]);
a stopper protrusion provided on a surface on the light reception side such that the stopper protrusion protrudes in the optical axis direction in a region near a portion where the second end of the suspension wire is fixed  (i.e. as bosses 121f on light and protruding from reception side of 10 in corners of 12,121 where upper end of 30 is fixed, paragraphs [37-39, 55, 61-62, 71, 79-81], Figs. 3-6) and that an end of the stopper protrusion faces an inner surface of the cover in the optical axis direction (as end/upper surface of 121f faces inner surface of 2, as depicted in Figs. 2-4, paragraphs [37-39, 55, 61-62]); and  
2a flow stopper part capable of stopping a flow of the damper flowing toward the end of the stopper protrusion (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f, capable of stopping flow of the damper towards end surface of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], and in light of claim interpretation and objection noted above, and because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of capable of stopping the damper flow.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.), 
wherein:
at the surface on the light reception side of the movable part (upper surface of 10, Figs. 3-6), the stopper protrusion is provided inside (bosses 121f), in a radial direction of the movable part, the portion where the second end of the suspension wire is fixed (i.e. 121f bosses are radially inward from upper spring fixing parts 121e (with 131(2)b, for upper end of 30, as depicted in Figs.3-6, paragraphs [37-39, 55, 61-62, 71, 79-81]); and 
at a side surface of the stopper protrusion, the flow stopper part is provided at a first side surface that is an outer surface in the radial direction of the movable part (i.e. as edge(s) of recessed part of 121e, 121i and slanted portions of 121f, are on outer side surface(s) of 121f, thus facing the damper gel, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]), and  
wherein the flow stopper part comprises:
a step provided at the first side surface (i.e. as upper edge is step above recessed part of 121e, 121i at outer side of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); 
a groove provided at the first side surface (i.e. as edge and recessed part of 121e, 121i at outer side of 121f is a groove with respect to top surface of magnet holder 121, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); 
a protrusion provided at the first side surface (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f protrude from the bottom of 121e, 121i and are at outer side of 121f,  as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); or  
a grain formation part including an irregular pattern such as wrinkles and provided at the first side surface (i.e. as edge recessed part of 121e, 121i and slanted portions of 121f at outer side of 121f, are formed of particles, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], see also claim interpretation above).
Specifically, Kudo teaches 2a flow stopper part capable of stopping a flow of the damper flowing toward the end of the stopper protrusion (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f, capable of stopping flow of the damper towards end surface of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], and in light of claim interpretation and objection noted above, and because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of capable of stopping the damper flow.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.), and that at the surface on the light reception side of the movable part (upper surface of 10, Figs. 3-6), the stopper protrusion is provided inside (bosses 121f), in a radial direction of the movable part, the portion where the second end of the suspension wire is fixed (i.e. 121f bosses are radially inward from upper spring fixing parts 121e (with 131(2)b, for upper end of 30, as depicted in Figs.3-6, paragraphs [37-39, 55, 61-62, 71, 79-81]); and that at a side surface of the stopper protrusion, the flow stopper part is provided at a first side surface that is an outer surface in the radial direction of the movable part (i.e. as edge(s) of recessed part of 121e, 121i and slanted portions of 121f, are on outer side surface(s) of 121f, thus facing the damper gel, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]), and as best understood due to 112 issues, that the flow stopper part comprises or may have following example species as a step provided at the first side surface (i.e. as upper edge is step above recessed part of 121e, 121i at outer side of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); a groove provided at the first side surface (i.e. as edge and recessed part of 121e, 121i at outer side of 121f is a groove with respect to top surface of magnet holder 121, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); a protrusion provided at the first side surface (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f protrude from the bottom of 121e, 121i and are at outer side of 121f,  as depicted in Figs. 5-7, paragraphs [51-55,  79-82]); or  a grain formation part including an irregular pattern such as wrinkles and provided at the first side surface (i.e. as edge recessed part of 121e, 121i and slanted portions of 121f at outer side of 121f, are irregular in shape , size and form, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], see also claim interpretation above). Applicant’s argument under issue (1) does not elaborate or provide sufficient explanations, as to why and how the above noted features of Kudo do not disclose the claimed features. The argument under issue (1) above is therefore, not persuasive. 
In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as e.g. prevention to adhesion of damper to tip end surface of stopper protrusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	No additional substantial arguments were presented after page 11 of the Remarks dated 07/11/2022. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872